FILED
                              NOT FOR PUBLICATION                           FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ALEJANDRO MARTINEZ MARTINEZ;                       No. 09-70031
et al.,
                                                   Agency Nos. A029-285-845
               Petitioners,                                    A099-067-894
                                                               A099-067-895
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Alejandro Martinez Martinez, a native and citizen of Mexico, and his family,

natives and citizens of Honduras, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)

decision denying their applications for cancellation of removal. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo constitutional challenges to

removal orders, Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1015 (9th Cir. 2008),

and we deny in part and dismiss in part the petition for review.

      Petitioners’ due process argument regarding an alleged gap in the transcript

fails because they have not demonstrated prejudice. See Colmenar v. INS, 210

F.3d 967, 971 (9th Cir. 2000) (prejudice is required for a due process violation).

Petitioners’ argument that the IJ violated due process by failing to conduct a “de

novo” evidentiary hearing is also unpersuasive because petitioners have not

demonstrated that they were entitled to such a hearing or that any additional

evidence would have affected the outcome of the proceedings. See id.

      We lack jurisdiction to review the agency’s discretionary weighing of the

evidence in support of the petitioners’ cancellation of removal application. See

Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001) (holding that the

“misapplication of case law” may not be reviewed).

      Petitioners’ claim of agency bias is not supported by the record. Petitioners’

contention that the IJ made an ad hoc adverse credibility determination is not

supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      09-70031